DISMISS and Opinion Filed December 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01060-CV

                          IN THE INTEREST OF U.A.H., A CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-10128

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated October 31, 2018, we notified
appellant the time for filing her brief had expired. We directed appellant to file a brief and an
extension motion within ten days, cautioning that the failure to file a brief and an extension motion
would result in the dismissal of this appeal without further notice. That notice was returned to the
Court marked, “RETURN TO SENDER, NOT DELIVERABLE AS ADDRESSED, UNABLE
TO FORWARD.” We then attempted to contact appellant by phone but got a recording that the
voice mail box was full. Texas Rule of Appellate Procedure 9.1(b) requires an unrepresented party
to keep the Court apprised of her current mailing address. See TEX. R. APP. P. 9.1(b). Appellant
has failed to do so and has not communicated with the Court since September 25, 2018.
       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

181060F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF U.A.H., A CHILD                On Appeal from the 256th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01060-CV                                Trial Court Cause No. DF-18-10128.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Ryan Moore recover his costs, if any, of this appeal from
appellant LaTracy Hawkins.


Judgment entered December 20, 2018




                                             –2–